DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art
of record, either singularly or in combination, does not disclose or suggest the
 combination of limitations of claim 1 including: wherein the intermetallic compound disposed between the electronic device and the conductive layer has a first thickness; a maximum thickness of the intermetallic compound disposed between the electronic device and the stress buffering material, between the substrate and the stress buffering material, and between the conductive layer and the stress buffering material is a second thickness; and the second thickness is greater than the first thickness.  
The closest prior art of record, Chuang (US Patent 8299616B2 ), fails to teach thickness of the intermetallic compound disposed between the electronic device and the stress buffering material, between the substrate and the stress buffering material, and between the conductive layer and the stress buffering material is a second thickness; and the second thickness is greater than the first thickness.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813